DETAILED ACTION
This office action is in response to the communication received on 12/01/2021 concerning application no. 16/007,296 filed on 06/13/2018.
Claims 1-13 and 15-17 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection of claim 13, Applicant cites paragraph 0146 of the specification to state that predetermined range is not indefinite. Applicant states “ranges of values are used for various information, including at least a range including a center position of the probe, a range including a direction of the probe, and a range including imaging direction”.
Examiner respectfully disagrees. The claim element in question states “wherein the position specifying information has a predetermined range”. There is nothing in this claim that limits the range to the information listed in specification. Furthermore, the rejection of claim 13 is regarding lack of clarity not a lack of written support. As stated in the action, filed 09/01/2021, the claim 1 that claim 13 depends on establishes that the position specifying information of is based on the probe mark and body marks. The element is indefinite as it is unclear if the predetermined range is associated to the imaged body mark, the position of the probe mark, or another feature. All the information Applicant noted is range information associated to probe marks. However, the current structure of the claim 13 allows for an alternative interpretation that the predetermined range is associated to the imaged body mark. This results in the lack of clarity.
Examiner respectfully maintains the 112(b) rejection of claim 13.

Applicant's arguments filed 12/01/2021  have been fully considered but they are not persuasive.
Regarding Hashimoto, Applicant argues that an incidental image is not assigned to an ultrasonic image.  
	Examiner respectfully disagrees. Applicant’s specification does not refer to the ultrasonic image being assigned with an incidental information image. Incidental information image not recited in the specification. All the recitations of incidental information are in relation to probe or body marks. In paragraph 0005 of Applicant’s specification, the incidental information is considered a DICOM tag assigned to each ultrasonic image. Abstract and paragraph 0021 establishes the incidental information including at least one of a body mark and a probe mark. So, while incidental information is assigned to an ultrasonic image, the specification does not establish that the incidental information is an image itself. Rather, it is information of body and probe marks. Hashimoto anticipates the use of probe marks and body marks in paragraphs 0028-0039, 0032-0033, 0062, and 0078. Assuming, arguendo, that incidental information was in image in itself, paragraph 0062 states that the image data of the ultrasound probe is associated to the position information. Furthermore, paragraph 0038 teaches that the images can be put into DICOM formats.
	Examiner respectfully maintains that Hashimoto is a relevant reference.

Applicant’s arguments with respect to claims 1 and 15, regarding image recognition, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claims 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 13-15, recite “calculating a similarity between the incidental information of the ultrasonic image and incidental information of each of the plurality of first images, wherein the plurality of first images are different than the ultrasonic image”. This claim element is indefinite. Given that the claim establishes that the first images are different from the ultrasonic image, it is unclear how a similarity can be calculated between them. That is, a similarity requires a particular feature or element to be alike between the images. But it if is established that they are different, it is unclear how they can have a similarity.
For purposes of examination, the Office is considering the difference of the images to be based on modality.
Lines 11-15, recite “a second image…than the ultrasonic image”. This claim element is indefinite. It is unclear how the second image and ultrasonic image can have corresponding position specifying information given that the second image is part of the first images and the claim establishes that the first images are different from the 
For purposes of examination, the Office is considering the difference to be based on modality.

Claim 10 is indefinite for the following reasons:
Lines 2-3, recite “extract the second image from the plurality of first images using as a search key the probe mark selected on a human body model”. This claim element is indefinite. Claim 1, which claim 10 depends on, establishes the extraction of the second image is done based on the similarity of the ultrasonic image with respect to the first images. This conflicts with the extraction based on using the probe mark on a human body model as a search key for the extraction to the second image. That is, it would be unclear to one with ordinary skill in the art if the extraction of the second image is based on similarity between the ultrasonic image and the first images or based on a search key that is in the form of a probe mark on a model.
For purposes of examination of claim 10, the Office is considering a search key is used in extracting the second image.

Claim 11 is indefinite for the following reasons:
Lines 2-3, recite “extract the second image from the plurality of first images using a probe mark selected on a body mark, as a search key”. This claim element is indefinite. Claim 1, which claim 11 depends on, establishes the extraction of the second image is done based on the similarity of the ultrasonic image with respect to the first images. This conflicts with the extraction based on using the probe mark on a body mark as a search key for the extraction to the second image. That is, it would be unclear to one with ordinary skill in the art if the extraction of the second image is based on similarity 
For purposes of examination of claim 11, the Office is considering a search key is used in extracting the second image.

Claim 12 is indefinite for the following reasons:
Lines 4-6, recite “extract the second image from the plurality of first images using …located on the ultrasonic image”. This claim element is indefinite. Claim 12, which claim 12 depends on, establishes the extraction of the second image is done based on the similarity of the ultrasonic image with respect to the first images. This conflicts with the extraction based on using a search key. That is, it would be unclear to one with ordinary skill in the art if the extraction of the second image is based on similarity between the ultrasonic image and the first images or based on a search key.
For purposes of examination of claim 12, the Office is considering a search key is used in extracting the second image.

Claim 13 is indefinite for the following reasons:
Lines 2, recites “position specifying information has a predetermined range”. This claim element is indefinite. It is unclear what feature of the position specifying information has a predetermined range. Given that claim 1 establishes that the position specifying information is based on the incidental information of probe and body marks, it is unclear if the range is regarding to the imaged body mark, the position of the probe mark, or another feature.
For purposes of examination, the Office is considering the body mark information to have a predetermined range.


Lines 13-15, recite “calculating a similarity between the incidental information of the ultrasonic image and incidental information of each of the plurality of first images, wherein the plurality of first images are different than the ultrasonic image”. This claim element is indefinite. Given that the claim establishes that the first images are different from the ultrasonic image, it is unclear how a similarity can be calculated between them. That is, a similarity requires a particular feature or element to be alike between the images. But it if is established that they are different, it is unclear how they can have a similarity.
For purposes of examination, the Office is considering the difference of the images to be based on modality.
Lines 11-15, recite “a second image…than the ultrasonic image”. This claim element is indefinite. It is unclear how the second image and ultrasonic image can have corresponding position specifying information given that the second image is part of the first images and the claim establishes that the first images are different from the ultrasonic image. That is, if the second image is different from the ultrasonic image, it is unclear how they can have corresponding position specifying information.
For purposes of examination, the Office is considering the difference to be based on modality.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 6, in its entirety, recites “The ultrasound diagnostic apparatus according to claim 1, wherein the at least one of the body mark and the probe mark is the body mark and the probe mark”. Claim 1, which claim 6 depends upon, already establishes the body mark and the probe mark. The claim fails to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429).

Regarding claim 1, Hashimoto teaches the ultrasound diagnostic apparatus, comprising processing circuitry (Extracting, T/R, and image generating units) configured to: 
obtain an ultrasonic image assigned with an incidental information image, the incidental information image including incidental information relating to at least one of a body mark and a probe mark (Paragraphs 0032-0033 teach that a position sensor is able to acquire the coordinate information of the ultrasound probe. Paragraph 0062 teaches that the image data of the ultrasound probe is associated with the position information of the ultrasound image. Paragraphs 0028-0029 teaches that the ultrasound probe 1 is able to target a subject and acquire tissue information), the body mark corresponding to an imaged region at a time when a subject is imaged with an ultrasonic probe, the probe mark defining a position where the ultrasonic probe locates on the body mark (Paragraph 0078 teaches that the ultrasound probe is able to scan the examined sites and the ultrasound image can be displayed on the monitor 2. Paragraph 0004 teaches that this occurs in real-time);
extract from a plurality of first images obtained in a past, a second image assigned with incidental information including position specifying information corresponding to the calculated position specifying information by calculating a similarity between the incidental information of the ultrasonic image and incidental information of each of the plurality of first images, wherein the plurality of first images are different than the ultrasonic image (Paragraph 0082 teaches that based on the search region, the reference volume data is selected by the search region setting unit that obtains the body information of the reference volume data. Paragraph 0083 teaches that the search region setting unit further sets the orientation of the cross-section planes on the basis of the scan direction information. This cross-section from the reference volume data is in correspondence with the ultrasound image data. Paragraph 0070 teaches that the extracted images can be CT or MRI data. Paragraph 0085 teaches that pattern matching is performed between the ultrasound image and the group of volume data and this allows for the generation and extraction of a reference image data that is similar to the ultrasound image data. Paragraph 0086 teaches that this extraction is done on the basis of orientation, position, shape, and size information); and
display the second image (Paragraph 0094 teaches that upon selection, the reference image is displayed. See Fig. 9 and 10).
	While Hashimoto teaches the calculation of position specifying information for specifying imaging position (Paragraphs 0079-0080 and the fact that pattern matching is done on the basis of both position information and imaged regions as discussed in paragraphs 0082-0086), Hashimoto is silent regarding an ultrasound diagnostic apparatus, 
calculate position specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition on the incidental information image assigned to the ultrasonic image.
	In an analogous imaging field of endeavor, regarding image analysis and probe monitoring, Matsumoto teaches an ultrasound diagnostic apparatus, 
calculate position specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition on the incidental information image assigned to the ultrasonic image (Paragraph 0059 teaches that the ultrasound image undergoes pattern recognition to determine the imaging part being in the ultrasound image. Paragraph 0060 teaches that the posture of the probe at the time of imaging is also obtained and considered).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hashimoto with Matsumoto’s teaching of image recognition. This modified apparatus would provide the user with a maximized likelihood of imaging a target (Paragraph 

Regarding claim 2, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Hashimoto further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to correlate at least one of the body mark and the probe mark with a three-dimensional model based on the calculated position specifying information (Paragraph 0089 teaches that the position aligning unit is able to process the ultrasound image and the candidate CT image data and they are correlated to one another. Paragraph 0083 teaches that the reference image data is determined based on the position information of the probe. Paragraph 0038 teaches that the reference data is volumetric data. Paragraph 0053 teaches the MRI and CT data is three-dimensional. Fig. 6 conveys volume data).

Regarding claim 6, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Hashimoto further teaches an ultrasound diagnostic apparatus, wherein the at least one of the body mark and the probe mark is the body mark and the probe mark (Paragraphs 0032-0033 teach that a position sensor is able to acquire the coordinate information of the ultrasound probe. Paragraph 0062 teaches that the image data of the ultrasound probe is associated with the position information of the ultrasound image. Paragraphs 0028-0029 teaches that the ultrasound probe 1 is able to target a subject and acquire tissue information. Paragraph 0078 teaches that the ultrasound probe is able to scan the examined sites and the ultrasound image can be displayed on the monitor 2. Paragraph 0004 teaches that this occurs in real-time)


	Hashimoto further teaches an ultrasound diagnostic apparatus, wherein: 
the incidental information assigned to the ultrasonic image includes a direction of an image according to the ultrasonic image and the body mark (Paragraph 0079 teaches that the direction of the probe is associated to the image data by the obtaining unit),, and the incidental information assigned to the plurality of first images includes a direction of the plurality of first images and the body mark (Paragraph 0079 teaches that the direction of the probe is associated to the image data by the obtaining unit. Paragraph 0083 teaches that the search region setting unit further sets the orientation of the cross-section planes on the basis of the scan direction information. This cross-section from the reference volume data is in correspondence with the ultrasound image data); and
the processing circuitry is configured to 
change a direction of the image according to the ultrasonic image or a direction of the image according to the plurality of first images in a manner so that the direction of the image according to the ultrasonic image and the direction of the image according to the plurality of first images match with each other (Paragraphs 0078-0080 teaches that the initial site of the probe is registered. Then the position of the probe is transmitted as the device moves. The distance and direction is then associated to the image data and input to the search region setting unit. Paragraph 0083 teaches that the search region setting unit further sets the orientation of the cross-section planes on the basis of the scan direction information. This cross-section from the reference volume data is in correspondence with the ultrasound image data. Paragraph 0004 teaches that this occurs in real-time) and 
in accordance with the change, change a shape of the body mark assigned to the ultrasonic image or the plurality of first images (Paragraph 0082 teaches that based on the search region, the reference volume data is selected by the search region setting unit that obtains the body information of the reference volume data. Fig. 5 shows the search regions range from the arms, legs, neck, and chest. Fig. 6 shows that the search regions are associated to different reference volume data).

Regarding claim 15, Hashimoto teaches a medical image processing apparatus, comprising processing circuitry configured to: obtain an ultrasonic image assigned with an incidental information image as imaging information, the incidental information image including incidental information relating to at least one of a body mark and a probe mark (Paragraphs 0032-0033 teach that a position sensor is able to acquire the coordinate information of the ultrasound probe. Paragraph 0062 teaches that the image data of the ultrasound probe is associated with the position information of the ultrasound image. Paragraphs 0028-0029 teaches that the ultrasound probe 1 is able to target a subject and acquire tissue information), the body mark corresponding to an imaged region at a time when a subject is imaged with an ultrasonic probe, the probe mark defining a position where the ultrasonic probe locates on the body mark (Paragraph 0078 teaches that the ultrasound probe is able to scan the examined sites and the ultrasound image can be displayed on the monitor 2. Paragraph 0004 teaches that this occurs in real-time);
extract from a plurality of first images obtained in a past, a second image assigned with incidental information including position specifying information corresponding to the calculated position specifying information by calculating a similarity between the incidental information of the ultrasonic image and incidental information of each of the plurality of first images, wherein the plurality of first images are different than the ultrasonic image (Paragraph 0082 teaches that based on the search region, the reference volume data is selected by the search region setting unit that obtains the body information of the reference volume data. Paragraph 0083 teaches that the search region setting unit further sets the orientation of the cross-section planes on the basis of the scan direction information. This cross-section from the reference volume data is in correspondence with the ultrasound image data. Paragraph 0070 teaches that the extracted images can be CT or MRI data. Paragraph 0085 teaches that pattern matching is performed between the ultrasound image and the group of volume data and this allows for the generation and extraction of a reference image data that is similar to the ultrasound image data. Paragraph 0086 teaches that this extraction is done on the basis of orientation, position, shape, and size information); and
display the second image (Paragraph 0094 teaches that upon selection, the reference image is displayed. See Fig. 9 and 10).
	While Hashimoto teaches the calculation of position specifying information for specifying imaging position (Paragraphs 0079-0080 and the fact that pattern matching is done on the basis of both position information and imaged regions as discussed in paragraphs 0082-0086), Hashimoto is silent regarding medical image processing apparatus,
calculate position specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition on the incidental information image assigned to the ultrasonic image.
In an analogous imaging field of endeavor, regarding image analysis and probe monitoring, Matsumoto teaches a medical image processing apparatus, 
calculate position specifying information for specifying an imaging position with respect to the ultrasonic image by performing image recognition on the incidental information image assigned to the ultrasonic image (Paragraph 0059 teaches that the ultrasound image undergoes pattern recognition to determine the imaging part being in the ultrasound image. Paragraph 0060 teaches that the posture of the probe at the time of imaging is also obtained and considered).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hashimoto with Matsumoto’s teaching of image recognition. This modified apparatus would provide the user with a maximized likelihood of imaging a target (Paragraph 0010 of Matsumoto). Furthermore, even in a case where the subject is changed, the imaging of the part is clear (Paragraph 0017 of Matsumoto).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429) further in view of Roger (PGPUB No. US 2019/0076125).

Regarding claim 3, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the incidental information image further comprises an annotation.
	In an analogous imaging field of endeavor, regarding the organization of ultrasound images during acquisition, Roger teaches an ultrasound diagnostic apparatus, wherein the incidental information image further comprises an annotation (Paragraph 0028 teaches that the position of the probe can be acknowledged by the annotations. Fig. 3 shows the display of the annotations on an ultrasound image of a specific anatomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Roger’s teaching of an annotation. This modified apparatus would allow a user to the ability to implement the annotation methods needed to be flexible to catch peculiar or unexpected anomalies in patients. Furthermore, this would increase the speed and efficiency of annotating (Paragraph 0001 of Roger).

Regarding claim 12, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein: 
the incidental information image further comprises an annotation; and 

	In an analogous imaging field of endeavor, regarding the organization of ultrasound images during acquisition, Roger teaches an ultrasound diagnostic apparatus, wherein: 
the incidental information image further comprises an annotation (Paragraph 0028 teaches that the position of the probe can be acknowledged by the annotations. Fig. 3 shows the display of the annotations on an ultrasound image of a specific anatomy); and
the processing circuitry is configured to extract the second image from the plurality of first images using as a search key, a character string included in the annotation and a position where the annotation is located on the ultrasonic image (Fig. 3 shows that the annotation 315 is the date. Paragraph 0026 teaches the annotation of displayed images, which include symbols. Paragraph 0022 teaches that the researcher is able to look up only images with annotations as the metadata can be filtered. The annotations are associated to the metadata).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Roger’s teaching of searching images via annotating features. This modified apparatus would allow a user to the ability to implement the annotation methods needed to be flexible to catch peculiar or unexpected anomalies in patients. Furthermore, this would increase the speed and efficiency of annotating (Paragraph 0001 of Roger).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429) further in view of Caluser et al. (PGPUB No. US 2015/0051489).


	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein:
the second image is one of a plurality of second images extracted by the processing circuitry; and 
the processing circuitry is configured to extract at least one third image that is similar to the ultrasonic image from the plurality of extracted second images, based on image feature amounts based on pixel values of the ultrasonic image and the plurality of second images.
	In an analogous imaging field of endeavor, regarding ultrasound and data storage and analysis, Caluser teaches an ultrasound diagnostic apparatus, wherein:
the second image is one of a plurality of second images extracted by the processing circuitry (Paragraph 0141 teaches that the images are saved images. Paragraph 0150 teaches that the image data sets are from the saved images); and 
the processing circuitry is configured to extract at least one third image that is similar to the ultrasonic image from the plurality of extracted second images, based on image feature amounts based on pixel values of the ultrasonic image and the plurality of second images (Paragraph 0151 teaches the captured ultrasound images are pixel matched to the different image data sets and groups of multiple sets of images. The sectional image that closest matches the ultrasound frame is displayed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Caluser’s teaching of extract images based on pixel values. This modified apparatus would provide a user with a fast and accurate way to find the target (Paragraph 0007 of Caluser). Furthermore, it is able to accurately store positional annotations for later evaluation, since this is essential for final interpretation, diagnosis, and treatment (Paragraph 0008 of Caluser).


	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to: 
extract, from the plurality of first images, the plurality of second images that are similar to the calculated position specifying information.
	In an analogous imaging field of endeavor, regarding ultrasound and data storage and analysis, Caluser teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to: 
extract, from the plurality of first images, the plurality of second images that are similar to the calculated position specifying information (Paragraph 0151 teaches the captured ultrasound images are pixel matched to the different image data sets and groups of multiple sets of images. The sectional image that closest matches the ultrasound frame is displayed. The associated position data is also utilized in the matching. Abstract teaches that the position of the probe and pixels are registered).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Caluser’s teaching of extract images based on position and orientation information. This modified apparatus would provide a user with a fast and accurate way to find the target (Paragraph 0007 of Caluser). Furthermore, it is able to accurately store positional annotations for later evaluation, since this is essential for final interpretation, diagnosis, and treatment (Paragraph 0008 of Caluser).

Regarding claim 7, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	Hashimoto further teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to change how to calculate the image feature amounts in accordance with a shape of the probe mark (Paragraphs 0078-0080 teaches that the initial site of the probe is registered. Then the position of the probe is transmitted as the device moves. The distance and direction is then associated to the image data and input to the search region setting unit).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429) further in view Roger (PGPUB No. US 2019/0076125) further in view of Toma et al. (PGPUB No. US 2012/0316441).

Regarding claim 9, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
	However, the combination of Hashimoto, Matsumoto, and Roger is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to compare, with respect to the ultrasonic image and the second image, image feature amounts based on pixel values in locations other than a lesion region which is prone to change in shape
	In an analogous imaging field of endeavor, regarding ultrasound imaging of regions prone to shape change, Toma teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to compare, with respect to the ultrasonic image and the second image, image feature amounts based on pixel values in locations other than a lesion region which is prone to change in shape (Paragraph 0161 teaches that the image regions can compare pixels other than those associated with the ROI. Paragraph 0190 teaches that the ROI can be a lesion and other parts of the body, other than breast, can be imaged like liver, carotid artery, or prostate gland).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto, Matsumoto, and Roger with Toma’s teaching of comparing pixel values other than that of a lesion. This modified apparatus would allow a user to accurately diagnose the areas of interest and reduce the possibility of image degradation (Paragraph 0004 of Toma).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429) further in view of Mine et al. (PGPUB No. US 2018/0008232).

Regarding claim 10, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second image from the plurality of first images using as a search key the probe mark selected on a human body model.
	In an analogous imaging field of endeavor, probe tracking and image matching, Mine teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second image from the plurality of first images using as a search key the probe mark selected on a human body model (Paragraph 0132 teaches that the position of the probe position can be used as a search key to obtain support data. The image based on the support data is displayed Paragraphs 0075-0076 teaches that support data is atlas data with image data that displayed organ into and can be 2D or 3D).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Mine’s teaching of searching an image using a probe position on a model. This modified apparatus would allow a user to appropriately acquire an image of an organ to be diagnosed (Paragraph 0004 of Mine). Furthermore, this improves the objectivity of ultrasonic diagnosis while improving efficiency of consultation (Paragraph 0182 of Mine).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429) further in view of Otake et al.  (JP 2004057379).

Regarding claim 11, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second images from the plurality of first images using a probe mark selected on a body mark, as a search key.
	In an analogous imaging field of endeavor, regarding the observation of probe positional information to the body, Otake teaches an ultrasound diagnostic apparatus, wherein the processing circuitry is configured to extract the second images from the plurality of first images using a probe mark selected on a body mark, as a search key (Paragraph 0070 teaches that Fig. 9 shows the three-dimensional model and that the model represents the probe mark 550. Fig. 9 shows the ultrasound image as well as a probe position on a model. Paragraph 0003 teaches that the probe mark can be looked up with a track ball and the user can select an image that is desired. Fig. 12 further shows the probe mark and its relation to an ultrasound image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Otake’s teaching of searching an image using a probe position on a body. This modified apparatus would allow a user to eliminate or reduce the displacement of a probe position due to varying physiques of the patients’ bodies (Paragraph 0007 of Otake).

Regarding claim 13, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the position specifying information has a predetermined range.
	In an analogous imaging field of endeavor, regarding the observation of probe positional information to the body, Otake teaches an ultrasound diagnostic apparatus, wherein the position Paragraph 0043 teaches that the three-dimensional model is specified with a use range).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Otake’s teaching of a predetermined range. This modified apparatus would allow a user to eliminate or reduce the displacement of a probe position due to varying physiques of the patients’ bodies (Paragraph 0007 of Otake).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (PGPUB No. US 2015/0178921) in view of Matsumoto et al. (PGPUB No. US 2019/0307429) further in view of Moriya (PGPUB No. US 2012/0183188).

Regarding claim 16, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry configured to perform image recognition on the incidental information image assigned to the ultrasonic image comprises processing circuitry configured to perform character recognition on the incidental information image assigned to the ultrasonic image to extract from the incidental information image the incidental information as a character string.
	In an analogous imaging field of endeavor, regarding image analysis for ultrasound imaging, Moriya teaches an ultrasound diagnostic apparatus, wherein the processing circuitry configured to perform image recognition on the incidental information image assigned to the ultrasonic image comprises processing circuitry configured to perform character recognition on the incidental information image assigned to the ultrasonic image to extract from the incidental information image the incidental information as a character string (Paragraph 0174 teaches that image recognition is done in for keyword extraction and is associated to the image displaying an organ or lesion and is able to be easily distinguished. Paragraph 0173 teaches that the keyword is provided in association with organs of interest. Paragraph 0030 teaches that this can be done in an ultrasound modality).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Moriya’s teaching of character recognition on an image to extract information. This modified apparatus would allow for understanding of the users at the time of image diagnosis and operability for editing display condition table may be improved (Paragraph 0159 of Moriya). Furthermore, this results in more efficient and accurate image reading (Paragraph 0162 of Moriya). 

Regarding claim 17, modified Hashimoto teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Hashimoto and Matsumoto is silent regarding an ultrasound diagnostic apparatus, wherein the processing circuitry configured to perform image recognition on the incidental information image assigned to the ultrasonic image comprises processing circuitry configured to: 
extract a rectangular region circumscribing the incidental information image; and 
perform character recognition on the incidental information image circumscribed by the rectangular region to extract from the incidental information image the incidental information as a character string.
	In an analogous imaging field of endeavor, regarding image analysis for ultrasound imaging, Moriya teaches an ultrasound diagnostic apparatus, wherein the processing circuitry configured to perform image recognition on the incidental information image assigned to the ultrasonic image comprises processing circuitry configured to: 
extract a rectangular region circumscribing the incidental information image (Paragraph 0032 teaches that the position of the lesion area can be marked with a rectangle); and 
Paragraph 0174 teaches that image recognition is done in for keyword extraction and is associated to the image displaying an organ or lesion and is able to be easily distinguished. Paragraph 0173 teaches that the keyword is provided in association with organs of interest. Paragraph 0030 teaches that this can be done in an ultrasound modality).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hashimoto and Matsumoto with Moriya’s teaching of character recognition on an image to extract information and rectangular regions. This modified apparatus would allow for understanding of the users at the time of image diagnosis and operability for editing display condition table may be improved (Paragraph 0159 of Moriya). Furthermore, this results in more efficient and accurate image reading (Paragraph 0162 of Moriya). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Polz (PGPUB No. US 2001/0011969): Teaches character recognition in ultrasound imaging.
Ogasawara (PGPUB No. US 2015/305718): Teaches image matching and the tracking of ultrasound probes.
Chiang et al. (PGPUB No. US 2019/0336101): Teaches character recognition in ultrasound imaging.
De Jonge et al. (US Patent No. 10,702,242): Teaches image matching and the tracking of ultrasound probes and character string display based on ultrasound images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA J PARK/Primary Examiner, Art Unit 3793